Title: To Thomas Jefferson from John Paul Jones, 25 March 1788
From: Jones, John Paul
To: Jefferson, Thomas


Copenhagen, 25 Mch. 1788. Is sending the present letter in care of the Van Staphorsts at Amsterdam. “My mission here is not yet at an end, but the minister has promised to determine soon and I have wrote to claim that promise.” Before receiving this letter TJ will have been informed by Simolin that TJ’s “proposal to him, and his application on that Idea, have been well received.” Jones has received a flattering letter from Baron de Krudener on this matter; there “seems, however, to remain some difficulty respecting the letter of Monsieur de Simolin’s proposal though it is accepted, in Substance, with an appearance of great Satisfaction.” He finds it necessary to depart directly for Petersburg, through Sweden; future letters should be sent to the French minister there or given to Simolin, whom he thanks for his good offices; is also grateful to Littlepage.
